PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/760,319
Filing Date: 15 Mar 2018
Appellant(s): Hower et al.



__________________
Steven R. Ormiston
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 1/8/2021 from which the appeal is taken have been modified by the this Examiner’s Answer.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1-6 and 16-19 under 35 U.S.C. 112(b) have been withdrawn.

(2) Response to Argument
Response to Argument B.1.
Appellant argues Lang does not teach a continuous web of liner material in a single roll and “a graphic for multiple different corrugated box layouts.” This is incorrect. Lang, fig. 1, shows a preprinted continuous roll of liner material 12 used to line a corrugated material for subsequent use in forming boxes, the preprinted continuous roll of liner having a graphic printed thereon. Lang, col. 13, lines 7-47 describes scheduling of blank production for boxes, the scheduling intended to consecutively produce blanks of similar widths and lengths to reduce trim waste. More particularly, Lang teaches attaching a continuous roll of printed liner to a continuous roll of corrugated material and cutting that material into any one of several sizes of blanks to be made into boxes. 

Rather, the recited graphic has been left extremely broad so as to be reasonably interpreted in ways other than that envisioned in the claimed invention. For instance, “a graphic for multiple different corrugated box layouts” could simply be a logo that is printed identically on boxes of different sizes, such as those used by Amazon. Further, “a graphic for multiple different corrugated box layouts” could simply be a non-repeating or repeating floral pattern printed on a liner for a corrugated material for subsequent production of boxes, as disclosed by Lang. That is, Lang’s teaching of a pre-printed liner, no matter what the pre-printed graphic, adhered to corrugated material for subsequent production of boxes of more than one size discloses “a graphic for multiple different corrugated box layouts.” As long some printed material could be applied to liner to make boxes of more than one size, the claimed limitation is met.     


 	Response to Argument B.3.
	Examiner’s previous mention of the broadness of the term “box layout” was not critical to the rejections and have no bearing on the prior art combination as asserted. 

 	Response to Argument B.4.
	Appellant argues that Lang in view of Clark does not teach the limitations of claim 16. According to Appellant, because there is no web in Clark, the prior art combination does not teach multiple different box layouts on a web. As clearly explained above and in the Final Rejection dated 1/8/2021, Lang teaches a web, not Clark. Upon application of Clark’s graphics and barcode to the web disclosed by Lang, all limitations would be met.
	Appellant further argues Clark teaches a single box layout with a single graphic, and thus the prior art combination does not teach different graphics and different boxes. According to Appellant’s reasoning, despite Clark’s description of a multitude of graphics and box layouts at Clark, [0019]-[0022], because Clark only illustrates one 
Further, as noted above, at no point in the claims has any specific correspondence between a specific box layout and a specific graphic been claimed.  In other words, claim 16 recites “multiple different graphics each for a single box or a single group of boxes different from any other box or group of boxes on the web…” This limitation can be met by any two graphics for any one box. In other words, it again appears Appellant looks to Figure 3 of the current application, with a specific kind of dog and a specific kind of barcode corresponding to a specific box or group of boxes and not corresponding to another specific box or group of boxes. However, this correspondence is not claimed. Rather, all that has been claimed is that more than one graphic is “for” a single box or group of boxes. The claim does not require that the more than one graphic is unique to or exclusively applied to some boxes but rather simply that the more than one graphic is “for” one box or group of boxes, which could mean something even as simple as it has been applied to some boxes already and not to others yet. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Alejandro Valencia
/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
Matthew Luu

Jenny Wagner 
/JENNY L WAGNER/TQAS, Technology Center 2800                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.